192 F.2d 1020
CELINA MUTUAL CASUALTY COMPANY, Appellant,v.H. Kenneth CONKLIN, Appellee.
No. 11399.
United States Court of Appeals Sixth Circuit.
Dec. 13, 1951.

Appeal from the United States District Court for the Eastern District of Kentucky at Lexington; Hiram Church Ford, Judge.
George R. Smith, Dale R. Booth, Lexington, Ky., for appellant.
Stoll, Keenon & Park and Leer Buckley, all of Lexington, Ky., for appellee.
Before SIMONS, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the judgment of the District Court be and the same is hereby affirmed.